Citation Nr: 1805512	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  13-04 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an earlier effective date for service connection for tinnitus, including on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).
 
In August 2016 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board Hearing conducted at the RO.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1. The claim for service connection for tinnitus was initially denied by a March 2007 RO decision.  The Veteran appealed that denial to the Board, and the Board in an April 2011 decision also denied service connection for tinnitus.  

2. A VA examination on May 7, 2011, provided evidence supporting service connection for tinnitus.  

3. The RO in July 2011 granted service connection for tinnitus effective May 7, 2011 on the basis of the examination of that date. 

4. No documents were filed subsequent to the April 2011 Board decision and prior to the May 7, 2011 VA examination.  

5. The Veteran has not disputed that the Board decision was in April 2011, that the VA examination was conducted on May 7, 2011, or that no document was filed between the April 2011 Board decision and the May 7, 2011 VA examination.  

6. The Veteran contends that an earlier effective date for service connection for tinnitus should be granted on the basis of CUE in the March 2007 RO decision denying service connection for tinnitus.  


CONCLUSIONS OF LAW

1. The March 2007 RO decision denying service connection for tinnitus was subsumed by the Board's April 2011 denial of service connection for tinnitus.  38 U.S.C. § 7111 (2012); 38 C.F.R. § 20.1104 (2017).

2. The implied request for revision of the Board's April 2011 denial of service connection for tinnitus on the basis of CUE in that Board decision was not properly filed; that request on the basis of Board CUE is dismissed without prejudice.  See 38 U.S.C. §§ 7104, 7111 (2012); 38 C.F.R. §§ 20.1100 , 20.1104, 20.1400, 20.1402 (2017).  

3. In the absence of dispute as to material facts, the claim of entitlement to an earlier effective date than May 7, 2011 for service connection for tinnitus is denied as a matter of law.  38 U.S.C.A. § 5110 (a) (2012); 38 C.F.R. § 3.400 (2017); see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends, in effect, that he should be granted an earlier effective date for service connection for tinnitus based on past error in adjudicating his claim.  As the Board explains below, the Veteran and his representative at the August 2016 Board hearing clarified that the Veteran was claiming CUE in a prior RO decision, but by virtue of the subsuming doctrine a claim of CUE in that prior RO decision cannot be raised.  A motion of CUE in the prior Board decision was not properly filed, and hence the Board herein denies the remaining claim for earlier effective date without consideration of the issue of CUE.

Generally, the effective date for a grant of service connection is the date of receipt of an original claim or a request to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (2012); 38 C.F.R. § 3.400 (2017).  

The Veteran in August 2011 filed a notice of disagreement with the appealed July 2011 RO decision that granted service connection for tinnitus and assigned an effective date for service connection of May 7, 2011.  The Veteran the asserted CUE but did not then clarify what decision he believed had committed CUE.  The Veteran and his representative at the August 2016 hearing before the undersigned sought to clarify the claim of CUE, explaining that they were asserting that CUE was committed by the initial denial of service connection for tinnitus.  (See hearing transcript, page 6. [In response to the clarifying question of whether it was being claimed that there was CUE in the initial rating decision denying service connection for tinnitus, the Veteran replied, "Correct."])  

The record reflects that the Veteran first filed a claim for service connection for tinnitus in August 2006.  The RO by a March 2007 decision denied the claim.  The Veteran appealed that denial, and upon that appeal the Board by an April 2011 decision also denied service connection for tinnitus.  When the Board affirms a decision of an RO, the RO determination "is subsumed by the final appellate decision," pursuant to 38 C.F.R. § 20.1104.  Thus, the prior denial was subsumed by the Board's April 2011 decision.  Olson v. Brown, 5 Vet. App. 430 (1993).  As a result, only the Board decision which subsumes the RO decision may be reviewed for CUE (and only by the Board). VAOPGCPREC 14-95.  The request for revision of the prior, subsumed RO decision on the basis of CUE thus implies a request to revise the April 2011 Board decision on the basis of CUE in that Board decision.  

A Board decision is final and binding, but is reversible, if there is CUE in the decision.  38 U.S.C. § 7111.  A decision of the Board that revises a prior Board decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C. § 7111; 38 C.F.R. § 20.1406.  Requests for revision of a Board decision based on CUE are initiated by the filing of a motion.  38 C.F.R. § 20.1404.  Motions to revise Board decisions are not appeals, and must be properly filed at the Board.  See 38 U.S.C. §§ 7104, 7111; 38 C.F.R. §§ 20.1100 , 20.1104, 20.1400, 20.1402.  The filing requirements for such a motion are clearly delineated in 38 C.F.R. § 20.1404, requiring a motion in writing to be filed at the Board, signed by the moving party, and clearly articulating the issue or issues involved.  

If a motion asserting CUE in a prior Board decision is not properly filed, the appropriate remedy is for Board to dismiss the motion without prejudice to refiling in the future.  38 C.F.R. § 20.1404(a).  Accordingly, the Veteran's implied motion of CUE in the Board's April 2011 decision denying service connection for tinnitus, to the extent raised, was not properly filed, and hereby is dismissed without prejudice to refiling.  

Because there has been no validly filed motion of CUE in the April 2011 Board decision, the finality of that decision is undisturbed.  38 C.F.R. § 20.1100 (2017).  The Veteran has raised no other basis for an earlier effective date for service connection for tinnitus.

The record also presents no other valid basis for an earlier effective date for service connection.  The RO in a July 2011 rating action granted service connection for tinnitus effective May 7, 2011, which is the date of a VA examination finding that the Veteran's tinnitus was related to service.  That examination was not precipitated by a pending claim of the Veteran for service connection for tinnitus, but rather was based on the Board's April 2011 remand to develop the Veteran's then appealed claim for service connection for hearing loss.  The Board in the April 2011 decision had denied service connection for tinnitus, and the Veteran had not re-filed a claim for service connection for tinnitus subsequent to the Board decision and before the May 7, 2011 VA examination.  Thus the claim for tinnitus which was ultimately granted was raised by the same VA examination which was the basis for granting the claim.  

The date of examination is thus both the date upon which the VA effectively reopened the claim - since no pending claim was then present - and the date entitlement arose.  These two bases for assigning an effective date for service connection thus coincide on this same date of examination 38 C.F.R. § 3.400.  No dispute has been raised as to the date of the examination, and no assertion has been made that the Veteran filed a request to reopen subsequent to the Board's April 2011 decision denying the claim and before the May 7, 2011 examination.  Thus, in the absence of a dispute as to the relevant facts, the claim for earlier effective date in the absence of CUE must be denied as a matter of law, and the benefit of doubt doctrine does not apply.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see 38 U.S.C. § 5107 (b) (2012) (in weighing of facts, benefit of doubt goes to the claimant); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C, § 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

As discussed below, while the claim is asserted to be based on CUE in a prior RO decision, that RO decision was subsumed in a subsequent Board decision, and hence the prior denial of service connection for tinnitus may only be revised on the basis of CUE in the prior Board decision.  See 38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1104 (2017).  The VCAA does not apply to Board CUE motions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  

In the absence of CUE there is no disagreement as to the pertinent facts of this case, specifically as to the date of VA examination upon which the grant of service connection was based, the date of the prior Board decision, and the absence of a document filing addressing the issue subsequent to the Board decision and prior to the examination.  38 U.S.C.A. § 5110 (a) (2012); 38 C.F.R. § 3.400 (2017);  see Sabonis v. Brown, 6 Vet. App. 426 (1994).  Hence, in the absence of a claim of CUE, the claim is denied as a matter of law, and the VCAA is again not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002).  The Board finds no deficiencies that would warrant delaying its adjudication of the appeal.    
ORDER

The implied request to revise the April 2011 Board decision denying service connection for tinnitus is dismissed without prejudice to refiling.

An effective date earlier than May 7, 2011, for service connection tinnitus is denied.  


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


